     Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41                                       Desc: Main
                               Document Page 1 of 8


                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND                                         PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                                    Title III
          as representative of
                                                                    Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                                (Jointly Administered)

                   Debtors. 1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

          as representative of                                      Adv. Pro. No. 18-00149

THE COMMONWEALTH OF PUERTO RICO, et
al.,
                                                                    JOINT INFORMATIVE MOTION
                    and                                             REGARDING PROPOSED RESPONSE
                                                                    SCHEDULE FOR COUNTERCLAIMS
THE OFFICIAL COMMITTEE OF UNSECURED                                 AND RULE 12(C) MOTION FOR
CREDITORS OF ALL TITLE III DEBTORS                                  JUDGMENT ON THE PLEADINGS
(OTHER THAN COFINA),

                   Plaintiffs,
v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

                   Defendant


     1
       The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a bankruptcy
     case number due to software limitations and the last four (4) digits of each Debtor’s federal tax identification number,
     as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy Case No. 17-BK-3283
     (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the Government of the
     Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566(LTS)) (Last Four Digits of Federal Tax
     ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567
     (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing Corporation
     (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474); and (v) Puerto
     Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four Digits of Federal Tax
     ID: 3747).



     ny-1557577
 Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41                             Desc: Main
                           Document Page 2 of 8


              and

PBA FUNDS, ASSURED, AND QTCB
NOTEHOLDER GROUP

              Defendant-Intervenors.




         Plaintiffs, the Financial Oversight and Management Board for Puerto Rico (“FOMB”) and

 the Official Committee of Unsecured Creditors of All Title III Debtors (Other Than COFINA)

 (“UCC,” and together with “FOMB,” “Plaintiffs”), the Official Committee of Retired Employees

 of Puerto Rico (the “Retiree Committee”), Defendant Puerto Rico Public Buildings Authority

 (“Defendant”), and the PBA Funds, 2 Assured Guaranty Corp. (“AGC”), Assured Guaranty

 Municipal Corp. (“AGM,” and together with AGC, “Assured”) and the QTCB Noteholder Group,3

 (together     with    Assured       and     the    PBA      Funds,      “Defendant-Intervenors,”        and

 “Defendant-Intervenors” together with Plaintiffs, the Retiree Committee, and Defendant,

 “Movants”), as parties in this adversary proceeding (the “Adversary Proceeding”), hereby submit

 this joint informative motion (the “Informative Motion”) to notify the Court that the Movants are in the

 process of meeting and conferring for the purpose of trying to reach agreement on a proposed schedule

 for, among other possible matters, (1) responding to the counterclaims for declaratory relief

 (collectively, the “Counterclaims”) asserted by the PBA Funds and the QTCB Noteholder Group,

 and that may be asserted by Assured as set forth below, (2) responding to Defendant-Intervenors’

 2
  See Fourth Supplemental Verified Statement of the PBA Funds Pursuant to Federal Rule of Bankruptcy Procedure
 2019 [Case No. 17-3283-LTS, Dkt. No. 5991].
 3
  See Second Supplemental Verified Statement of the QTCB Noteholder Group Pursuant to Bankruptcy Rule 2019
 [Case No. 17-3283-LTS, Dkt. No. 4871].


                                                      2
 ny-1557577
Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41                             Desc: Main
                          Document Page 3 of 8


motion for judgment on the pleadings (the “Rule 12(c) Motion”), and (3) discovery. See Dkt. Nos. 58,

59, 63. In support of this Informative Motion, the Movants state as follows:

           On March 19, 2019, the QTCB Noteholder Group and the PBA Funds filed answers to

Plaintiffs’ complaint, see Dkt. No. 1,4 in which they asserted Counterclaims. See Dkt. Nos. 58, 59.

Also on March 19, 2019, Assured filed an answer to Plaintiffs’ complaint. See Dkt. No. 56.

Assured intends to amend its answer to include Counterclaims substantially identical to the

Counterclaims asserted by the QTCB Noteholder Group and the PBA Funds and also to include

certain defenses asserted by the so-called “Lawful Constitutional Debt Coalition” (the “LCDC”) in

the LCDC’s answer (Dkt. No. 60). Assured will so amend its answer on or before March 28, 2019.

           On March 21, 2019, Defendant-Intervenors filed the Rule 12(c) Motion.

           In light of the Counterclaims and the Rule 12(c) Motion, the Movants initially conferred on

March 21, 2019 to discuss collaborating on a proposed schedule for responding to the

Counterclaims and the Rule 12(c) motion, as well as a potential framework to proceed with

discovery. While it was agreed that additional time to respond to the Counterclaims and the Rule

12(c) Motion is appropriate given the circumstances, the Movants need additional time to meet and

confer to set a proposed schedule.

           Accordingly, the Movants file this Informative Motion to notify the Court that on or about

April 5, 2019, the Movants intend to provide an update on their meet and confer efforts, and if

possible, propose a case schedule on the issues described herein for the Court’s consideration.

Nothing contained in this Informative Motion is intended to limit, restrict or impact the rights of the

parties to the Adversary Proceeding to respond in any particular manner to the Counterclaims or the

Rule 12(c) Motion, or to propose alternative schedules if agreement between all parties cannot be

4
    Unless otherwise noted, docket references are to the docket of the Adversary Proceeding.


                                                           3
ny-1557577
Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41       Desc: Main
                          Document Page 4 of 8


reached on the matters described herein. All such rights are reserved.

                                     [Signature page follows]




                                                4
ny-1557577
Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41             Desc: Main
                          Document Page 5 of 8


Dated: March 25, 2019

G. CARLO-ALTIERI LAW OFFICES,            MORRISON & FOERSTER LLP
LLC

                                         By: /s/ Grant J. Esposito
By: /s/ Gerardo A. Carlo                 James M. Peck (admitted pro hac vice)
Gerardo A. Carlo                         Gary S. Lee (admitted pro hac vice)
USDC PR No. 112009                       Grant J. Esposito (admitted pro hac vice)
Telephone: (787) 247-6680                David J. Fioccola (admitted pro hac vice)
gacarlo@carlo-altierilaw.com             250 West 55th Street
                                         New York, New York 10019
By: /s/ Kendra Loomis                    Telephone: (212) 468-8000
Kendra Loomis                            Facsimile: (212) 468-7900
USDC PR No. 227408                       jpeck@mofo.com
Telephone: (787) 370-0255                glee@mofo.com
loomislegal@gmail.com                    gesposito@mofo.com
                                         dfioccola@mofo.com
254 San Jose St., Third Floor
San Juan, Puerto Rico 00901              Counsel for the PBA Funds
Telephone: (787) 247-6680
Facsimile: (787) 919-0527

Counsel for the PBA Funds


CASELLAS ALCOVER & BURGOS                CADWALADER, WICKERSHAM & TAFT LLP
P.S.C.

                                         By: /s/ Mark C. Ellenberg
By: /s/ Heriberto Burgos Pérez              Howard R. Hawkins, Jr.*
  Heriberto Burgos Pérez                    Mark C. Ellenberg*
  USDC-PR 204809                            William J. Natbony*
  Ricardo F. Casellas-Sánchez               Ellen M. Halstead*
  USDC-PR 203114                            Thomas J. Curtin*
  Diana Pérez-Seda                          Casey J. Servais*
  USDC-PR 232014                            200 Liberty Street
  P.O. Box 364924                           New York, NY 10281
  San Juan, PR 00936-4924                   Telephone: (212) 504-6000
  Telephone: (787) 756-1400                 Facsimile: (212) 406-6666
  Facsimile: (787) 756-1401                 Email: howard.hawkins@cwt.com
  Email: hburgos@cabprlaw.com                        mark.ellenberg@cwt.com
           rcasellas@cabprlaw.com                    bill.natbony@cwt.com
           dperez@cabprlaw.com                       ellen.halstead@cwt.com
                                                     thomas.curtin@cwt.com
  Attorneys for Assured Guaranty Corp.               casey.servais@cwt.com
  and Assured Guaranty Municipal Corp.
                                         * Admitted pro hac vice
                                         Attorneys for Assured Guaranty Corp. and Assured
                                         Guaranty Municipal Corp.




                                          5
ny-1557577
Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41           Desc: Main
                          Document Page 6 of 8


BRACEWELL LLP                           CORREA ACEVEDO & ABESADA LAW
                                        OFFICES, P.S.C.

/s/ Kurt A. Mayr                        s/ Roberto Abesada-Agüet
Kurt A. Mayr (pro hac vice)             USDC-PR No. 216706
David L. Lawton (pro hac vice)          E-Mail: ra@calopsc.com
Shannon B. Wolf (pro hac vice)
City Place I, 34th Floor                 /s/ Sergio E. Criado
185 Asylum Street                       Sergio E. Criado
Hartford, CT 06103                      USDC-PR No. 226307
Telephone: (860) 256-8534               E-Mail: scriado@calopsc.com
Email: kurt.mayr@bracewell.com          Centro Internacional de Mercadeo, Torre II
Email: david.lawton@bracewell.com       # 90 Carr. 165, Suite 407
Email: shannon.wolf@bracewell.com       Guaynabo, P.R. 00968
                                        Tel. (787) 273-8300; Fax (787) 273-8379
Counsel for the QTCB Noteholder Group
                                        Co-Counsel for the QTCB Noteholder Group


PROSKAUER ROSE LLP

                                             /s/ Luis F. del Valle-Emmanuelli
/s/ Martin J. Bienenstock
Martin J. Bienenstock (pro hac vice)         Luis F. del Valle-Emmanuelli
Brian S. Rosen (pro hac vice)                USDC-PR No. 209514
Paul V. Possinger (pro hac vice)             P.O. Box 79897
Eleven Times Square                          Carolina, Puerto Rico 00984-9897 Tel.
New York, NY 10036                           787.647.3503
Tel: (212) 969-3000                          Fax. 787.763.8260
Fax: (212) 969-2900                          dvelawoffices@gmail.com
Attorneys for the Financial Oversight and OF COUNSEL FOR
Management Board as Representative for the A&S LEGAL STUDIO, PSC
Commonwealth of Puerto Rico                434 Avenida Hostos San Juan, PR 00918
                                           Tel. 787.751.6764/763.0565
                                           Fax. 787.763.8260

                                             Attorneys for the Financial Oversight and
                                             Management Board for Puerto Rico, as
                                             representative of the Commonwealth of
                                             Puerto Rico




                                         6
ny-1557577
Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41                  Desc: Main
                          Document Page 7 of 8


PAUL HASTINGS LLP                                 CASILLAS, SANTIAGO & TORRES LLC

                                                  /s/ Juan J. Casillas Ayala               .
                                                  Juan J. Casillas Ayala, Esq., USDC - PR
s/ Luc A. Despins                       .         218312
Luc. A. Despins, Esq. (Pro Hac Vice)              Diana M. Batlle-Barasorda, Esq., USDC - PR
200 Park Avenue                                   213103
New York, New York 10166                          Alberto J. E. Añeses Negrón, Esq., USDC -
Telephone: (212) 318-6000                         PR 302710
lucdespins@paulhastings.com                       Ericka C. Montull-Novoa, Esq., USDC - PR
                                                  230601
Nicholas A. Bassett, Esq. (Pro Hac Vice)          El Caribe Office Building
875 15th Street, N.W.                             53 Palmeras Street, Ste. 1601
Washington, D.C. 20005                            San Juan, Puerto Rico 00901-2419
Telephone: (202) 551-1700                         Telephone: (787) 523-3434
nicholasbassett@paulhastings.com                  jcasillas@cstlawpr.com
                                                  dbatlle@cstlawpr.com
Counsel to the Official Committee of Unsecured    aaneses@cstlawpr.com
Creditors for all Title III Debtors (except for   emontull@cstlawpr.com
COFINA)
                                                  Co-counsel to the Official Committee of
                                                  Unsecured Creditors for all Title III Debtors
                                                  (except for COFINA)


                                                  NORTON ROSE FULBRIGHT US LLP
THE GARFFER GROUP OF LEGAL
ADVISORS, LLC                                     By: /s/ Toby L. Gerber
                                                  Toby L. Gerber (pro hac vice granted)
  By: /s/ Julio J. Pagan Perez                    Bob B. Bruner (pro hac vice granted)
  Julio J. Pagan Perez                            2200 Ross Avenue, Suite 3600
  USDC PR No. 223004                              Dallas, Texas 75201-7932
  419 Calle De Diego                              Telephone: (214) 855-8000
  Suite 311 Urb Santa Barbara                     Facsimile: (214) 855-8200
  San Juan, Puerto Rico 00923                     toby.gerber@nortonrosefulbright.com
  Telephone: (787) 607-0906                       bob.bruner@nortonrosefulbright.com
  julio.pagan@g2la.com
                                                  Lawrence A. Bauer (pro hac vice granted)
Counsel for Puerto Rico Public Buildings          1301 Avenue of the Americas
Authority                                         New York, New York 10019-6022
                                                  Telephone: (212) 318-3078
                                                  lawrence.bauer@nortonrosefulbright.com

                                                  Peter L. Canzano (pro hac vice granted)
                                                  799 9th Street NW, Suite 1000
                                                  Washington, D.C. 20001
                                                  Telephone: (202) 662-4760
                                                  peter.canzano@nortonrosefulbright.com
                                                  Counsel for Puerto Rico Public Buildings
                                                  Authority




                                              7
ny-1557577
Case:18-00149-LTS Doc#:66 Filed:03/25/19 Entered:03/25/19 16:38:41            Desc: Main
                          Document Page 8 of 8


JENNER & BLOCK LLP                         BENNAZAR, GARCÍA & MILIÁN, C.S.P.

By:                                        By:

/s/ Robert Gordon                          /s/ A.J. Bennazar-Zequeira

Robert Gordon (admitted pro hac vice)      A.J. Bennazar-Zequeira
Richard Levin (admitted pro hac vice)      Edificio Union Plaza
919 Third Ave                              PH-A piso 18
New York, NY 10022-3908                    Avenida Ponce de León #416
rgordon@jenner.com                         Hato Rey, San Juan
rlevin@jenner.com                          Puerto Rico 00918
212-891-1600 (telephone)                   ajb@bennazar.org
212-891-1699 (facsimile)                   787-754-9191 (telephone)
                                           787-764-3101 (facsimile)
Catherine Steege (admitted pro hac vice)
Melissa Root (admitted pro hac vice)       Counsel for The Official Committee of Retired
Landon Raiford (admitted pro hac vice)     Employees of Puerto Rico
353 N. Clark Street
Chicago, IL 60654
csteege@jenner.com
mroot@jenner.com
lraiford@jenner.com
312-222-9350 (telephone)




                                           8
ny-1557577
